Title: Archibald Robertson to Thomas Jefferson, 1 June 1815
From: Robertson, Archibald
To: Jefferson, Thomas


          Dear Sir  Lynchburg 1 June 1815
          Your favor of this date enclosing a dft on Gibson & Jefferson for $138, have received—your order in favor of mr Clay will be duly honor’d—
          I am much pleased to hear that you have been fortunate enough to get mr Yancey to superintend your business in Bedford, there is no man in whom I should place more confidence than him, & think the more you are acquainted, the better you will be pleased with him—I remain—
          Very Respectfully Your ob StA. Robertson.
        